                                                                ,r-------
                                                                I11 TT~··1c
                                                                    L
                                                                    k- ...,J
                                                                            ('D-N·v
                                                                               ,   .,;   .....




                                                                  DOCUMENT
                                                                  ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT                                     ·ooc#:              ____,,___,____
SOUTHERN DISTRICT OF NEW YORK                                                                 3 I,'--1--=t.<~ -
                                                                      .,_ ' '-' ...,.;fLL'D·
                                                                I.• D,\T"G"          ~ D   • __,1-'-f

BARBARA C. KAGAN,
                Plaintiff,
                                                          19-CV-10852 (ALC) (BCM)
        -against-
                                                          ORDER REGARDING GENERAL
ROUNDABOUT THEATER COMPANY, et al.,
                                                          PRETRIAL MANAGEMENT
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, pursuant to 28 U.S.C. § 636(b)(l)(A). All pretrial motions and applications,

including those related to scheduling and discovery (but excluding motions to dismiss or for

judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification

under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's

Individual    Practices      m   Civil    Cases,    available      on              the       Court's   website    at

https://nysd.uscourts.gov/hon-barbara-moses.

        The Court reminds the parties that this action has been referred to the Court's Alternative

Dispute Resolution program of mediation. (See Dkt. No. 6.) In the event that mediation does not

successfully resolve all of the claims at issue in this action, defendants shall file a letter, no later

than seven days after the conclusion of mediation, informing the Court that the mediation was

not successful and proposing three dates, within six weeks of the date of their letter, on which the

parties are available for an initial case management conference.

       Parties and counsel are further cautioned:

        1.      All discovery must be initiated in time to be concluded by the close of discovery

set by the Court.
        2.     Discovery     applications,   including    letter-motions    requesting    discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses's Individual Practices. It is the

Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'

letters, unless a party shows good cause why more formal briefing should be required. Absent

extraordinary circumstances, discovery applications made later than 30 days prior to the close of

discovery may be denied as untimely.

       3.      For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses's Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.      In accordance with § 1( d) of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments. Courtesy copies of letters and letter-

motions filed via ECF are required only if the filing contains attachments, which must be

attached with protruding tabs.

       6.      If you are aware of any party or attorney who should receive notice in this action,

other than those currently listed on the docket sheet, please notify Courtroom Deputy Kevin

Snell at (212) 805-0228 immediately.

       7.      Plaintiff is hereby notified that all letters and other communications with the

Court from pro se parties must be submitted to the Pro Se Intake Unit in Room 105 in the

Thurgood Marshall Courthouse, 40 Foley Square, New York, NY 10007 (telephone 212-805-


                                                 2
0175). The Pro Se Intake Unit may be of assistance to pro se litigants in connection with court

procedures.

        The Clerk of Court is respectfully directed to mail (1) a copy of this Order, and (2) a copy

of the Court's Mediation Referral Order for Pro Se Employment Discrimination Cases (Dkt. No.

6), to the plaintiff.

Dated: New York, New York                         SO ORDERED.
       March 4, 2020




                                                  United States Magistrate Judge




                                                  3
